ACCEPTED
                                                                                           03-16-00526-CR
                                                                                                 14509899
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     12/30/2016 1:45:58 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03 -16- 00526-CR

STATE OF TEXAS                            §   IN THE THIRD JUDICIAL DISTRICT
                                          §
v.                                        §   COURT OF APPEALS
                                          §
ANTHONY TUCKER                            §   AT AUSTIN, TEXAS


                          CERTIFICATE OF COUNSEL
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
      In compliance with the requirements of Anders v. California,AUSTIN,  TEXAS
                                                                    386 U.S. 378
                                                              1/4/2017 8:50:58 AM

(1967), I, ALEXANDER L. CALHOUN, court-appointed counselJEFFREY           D. KYLE
                                                                  for appellant,
                                                                      Clerk

ANTHONY TUCKER , in the above-referenced appeal, do hereby verify, in

writing, to the Court that I have:


     1. notified appellant that I filed a motion to withdraw as counsel with an
accompanying Anders brief, and provided a copy of each to appellant;

       2. informed appellant of his right to file a pro se response identifying what
he believes to be meritorious grounds to be raised in his appeal, should he so
desire;

      3. advised appellant of his right to review the appellate record, should he
wish to do so, preparatory to filing that response;

      4. explained the process for obtaining the appellate record, provided a
Motion for Pro Se Access to the Appellate Record lacking only appellant’s
signature and the date, and provided the mailing address for this Court; and

      5. informed appellant of his right to seek discretionary review pro se should
this Court declare his appeal frivolous.

                                 Respectfully Submitted,

                                 Law Office of Alexander L. Calhoun
                              4301 W. William Cannon Dr., Ste. B - 150, # 260
                              Austin, TX 78749
                              Tele: 512/ 420-8850
                              Fax: 512/ 233-5946
                              Cell: 512/ 731-3159
                              Email: alcalhoun@earthlink.net

                              By: _/s/ Alexander L. Calhoun
                                      Alexander L. Calhoun
                                      State Bar No.: 00787187


                            Certificate of Service

      I herein certify that on December 30, 2016 a true and correct copy of the

above document was served upon the Travis County Attorney’s Office, P.O. Box

1748, Austin, TX 78767 and that a copy was served upon Appellant, Anthony

Tucker, at 5703 Ave. D, Austin, TX 78752, with an explanation of his right to

contest the brief.



                                    /s/ Alexander L. Calhoun
                                          Alexander L. Calhoun